Reasons for Allowance
The claims 1-3, 9-15, 21-24 and 26-27 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1, 13 and 16, where, include: 
wherein, when a time offset between the first cell and the second cell is greater than a threshold, the reference signal comprises pilots defined with a time offset with respect to the first cell and separate pilots defined with the same time offset with respect to the second cell, and 
wherein, when a time offset between the first cell and the second cell is smaller than or equal to the threshold, the reference signal comprises common pilots defined with a time offset with respect to the first cell;.
	The closest prior art of record (Kwun et al. (US 2011/0300807 A1), “Apparatus And Method for Controlling Interference in Wireless Communication System of Hierarchical Cell Structure”; and Choi et al (US 2015/0195824 A1), “Method And Apparatus For
Transmitting and Receiving Signals for Device-To-Device Communication in Wireless
Communication System”).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461